 

 

AO SPR. 02/08/2019) Judgment in a Criminal Petty Case (Modified) _

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

   

 

 

United States of America : JUDGMENT IN ordain CASES Sawial
vo . (For Offenses Committed Opis After November 1. 1987). DEPUTY
Rene Perez-Hermandez / Case Number: 3:19-mj-23421
. Lewis Christian Muller

 

Defendant's Attorney

REGISTRATION NO. 88430298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

LC was found guilty to count(s)
after a plea of not guilty. °
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
Ci The defendant has been found not guilty oncount(s)
CJ Count(s) _. a dismissed on the motion of the United States.
IMPRISONMENT .

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for: a term of:

SS TIME SERVED g | _ days

 

Assessment: $10 WAIVED | Fine: WAIVED
XX] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
a e defendant's possession at the time of arrest upon their deportation er remo yr hit rnd Or

= TA Mes ere tpondent be deported/removed with relative, nage CA OTA heen in case
\ of

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until al! fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances. .

Thursday, August 22, 2019
Date of Imposition of Sentence

Received ful, a CANA

DUSM HONORABLE ROBERT A. MCQUAID
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | : | 3:19-mj-23421

 

 

 
